Citation Nr: 0935585	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-29 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for left ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran had active service from February 1969 to October 
1971.  The Veteran was awarded the Purple Heart Medal. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, wherein, the RO, in part, denied 
service connection for right and left ear hearing loss 
(originally characterized as bilateral hearing loss).  The 
Veteran timely appealed the RO's denial of service connection 
for these disabilities to the Board, and this appeal ensued.  
Jurisdiction of the claims file currently resides with the 
Montgomery, Alabama RO. 

Also on appeal from the RO's November 2002 rating action was 
the issue of entitlement to service connection for a low back 
disability.  By a March 2009 rating action, the RO granted 
service connection for degenerative joint disease of the 
lumbar spine; initial 10 and 40 percent evaluations were 
assigned, effective March 28, 2002 and October 7, 2008, 
respectively.  As the Veteran has not disagreed with the 
initial 10 and 40 percent evaluations or the effective dates 
of March 28, 2002 and October 7, 2008, respectively, this 
issue is no longer for appellate consideration.  Grantham v. 
Brown, 114 F. 3d 1156 (Fed. Cir. 1997). Thus, the only issues 
remaining for appellate review are the ones listed on the 
title page. 

In April 2008, the Veteran testified before the undersigned 
Veterans Law Judge at the RO in Montgomery, Alabama.  A copy 
of the hearing transcript has been associated with the claims 
files. 

In June 2008, the Board, in part, remanded the claim on 
appeal to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate consideration. 




FINDINGS OF FACT

1.  Right ear hearing loss clearly and unmistakably existed 
prior to service. 

2.  The Veteran's preexisting right ear hearing loss clearly 
and unmistakably did not permanently worsen or increase in 
severity during service. 

3.  The competent and probative evidence of record reflects 
that the Veteran's left ear hearing loss disability for VA 
compensation purposes was initially diagnosed many years 
after service and has not been found to be causally related 
to military service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.385 (2008).  

2.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide. Proper notification must also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issues on appeal, VA 
provided the Veteran with post-adjudication notice on the 
Pelegrini II VCAA elements in a June 2003 letter.  The 
letter, in part, informed the Veteran to let VA know of any 
evidence he thought would support his claims for service 
connection for right and left ear hearing loss (originally 
characterized as bilateral hearing loss) and that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity.  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements in 
a January 2007 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  Here, notice as to the claims for service 
connection for right and left ear hearing loss was not 
provided until after the November 2002 rating decision on 
appeal was issued.  However, the Veteran was not prejudiced 
from this timing error because the RO readjudicated these 
service connection claims in statements and supplemental 
statements of the case issued throughout the duration of the 
appeal.  Thus, the Board finds that the essential fairness of 
the adjudication process was not affected by the VCAA timing 
error. 

Regarding VA's duty to assist the Veteran with his service 
connection claims on appeal, service treatment and personnel 
records, post-service VA and private treatment and 
examination reports, as well as statements and testimony of 
the Veteran have been associated with the claims file.  In 
addition, in October 2008, and pursuant to the Board's June 
2008 remand directives, VA examined the Veteran to determine 
the etiology of his claimed right and left ear hearing loss.  
A copy of the examination report is contained in the claims 
file. 

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claims for service connection for right and left ear 
hearing loss analyzed in the decision below.

II.  Laws and Regulations

Service connection-general criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993). Accordingly, 'a lasting worsening of the condition'--
that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before the VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 16, 2003).

In certain situations, a veteran's own statements that his 
current disorder or disease preexisted his active service may 
serve, even in the absence of verifying clinical evidence, as 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness.  See Harris v. West, 203 F.3d 1347, 
1350 (Fed. Cir. 2000), which noted that 38 U.S.C.A. § 1111 
does not limit the kind of evidence that can be used to rebut 
the presumption of soundness to medical evidence, and, that 
38 C.F.R. § 3.304(b) in fact notes the need to consider the 
history of pre-service conditions recorded at the time of 
examination as well as other evidence of record.

If a pre-existing disorder is noted upon entry into service, 
the Veteran cannot bring a claim for service incurrence for 
that disorder, but the Veteran may bring a claim for service-
connected aggravation of that disorder.  In that case, the 
provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, 
and the burden falls on the Veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Service connection-hearing loss

For certain chronic disorders, such as sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  However, this presumption is rebuttable by probative 
evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a Veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).




III.  Merits Analysis

(i) Initial Considerations

The Veteran contends that he is entitled to service 
connection for hearing loss as such disability is the result 
of exposure to acoustic trauma while serving as an armorer 
and combat demolitions specialist with an engineer battalion 
during military service.  The Veteran maintains that he had 
minimal post-service noise exposure during his 27-year 
employment as a crane operator.  He contends that he was in 
an enclosed cab with hearing protection devices.  The Veteran 
has denied any significant recreational noise exposure.  (See 
October 2008 VA examination report). 

As the record reflects that the Veteran was awarded the 
Purple Heart Medal, a medical indicative of having served in 
combat, the Board finds that it has little reason to doubt 
the credibility of the Veteran's assertions of exposure to 
acoustic trauma.  As such, exposure to acoustic trauma during 
military service is, therefore, conceded.  38 U.S.C.A. § 
1154(a) (West 2002); 38 C.F.R. § 3.304 (2008). 

As an initial matter, the Board notes that the Veteran's June 
1968 pre-induction examination report reflects that he 
entered service with defective hearing in his right ear.  As 
an audiogram at service entrance contained an auditory 
threshold of 65 at 4000 Hertz, the Veteran's right ear met 
VA's definition of hearing loss.  See 38 C.F.R. § 3.385 
(2008).  In the Summary and Defects section of the report, 
the examining physician indicated that the Veteran had 
"Hearing loss."  He was assigned an H2 profile.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service); the "H" reflects the 
state of the "hearing and ear").  As such, the presumption of 
sound condition at service entrance does not attach with 
respect to his right ear, and his claim of entitlement to 
service connection for right ear hearing loss is one for 
aggravation of a preexisting disability.  See Crowe v. Brown, 
7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b) (2008).  
See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); 38 C.F.R. § 3.306 (2008).  Conversely, the Veteran's 
June 1968 pre-induction examination report contains audiogram 
findings consistent with normal hearing for the left ear.  
38 C.F.R. § 3.385 (2008).  Thus, the Veteran's claim as it 
pertains to his left ear remains one of direct service 
connection, as opposed to aggravation of a preexisting 
disability.  See Crow, supra; 38 C.F.R. § 3.304(b).  Under 
these circumstances, the Board will discuss each ear 
separately in the analysis below.

(ii) Aggravation of Pre-existing Right Ear Hearing Loss

As noted in the preceding paragraph, the presumption of sound 
condition at service entrance does not attach with respect to 
the Veteran's right ear.  Thus, the claim of entitlement to 
service connection for right ear hearing loss is one for 
aggravation of a preexisting disability.  However, with 
respect to rebutting the presumption of soundness, the 
Board's inquiry does not end with a determination that the 
Veteran's right ear hearing loss clearly and unmistakably 
preexisted service.  The Board must also determine whether 
there is clear and unmistakable evidence that the Veteran's 
preexisting right ear hearing loss was not aggravated during 
service.  VAOPGCPREC 03-2003 (July 16, 2003).  To make this 
determination, the Board must consider the Veteran's service 
treatment records and post-service medical evidence.  

Service treatment records are wholly devoid of any subjective 
complaints or clinical findings of any right ear pathology, 
to include hearing loss.  An October 1971 service separation 
examination report reflects that the Veteran's ears were 
evaluated as "normal."  While an audiogram was not 
performed, the Veteran scored 15/15 on the whispered and 
spoken voice test.  In the Notes section of the report, the 
Veteran described his condition as "good."  He indicated 
that his physical condition had not changed.  An H1 was 
profile was assigned.  Post-service private and VA medical 
evidence shows that the Veteran did not seek any treatment 
for hearing loss immediately following his separation from 
service or for many decades thereafter.  (See March 2001 
private audiogram, prepared and submitted by F. A. L., M. 
D.).  

In addition, in October 2008, pursuant to the Board's June 
2008 remand directives, the Veteran was afforded a VA 
examination in connection with his service connection claim.  
The VA examiner recorded the Veteran's significant history of 
military and post-service occupational noise exposure, which 
is consistent with that previously reported herein.  The VA 
examiner also noted the Veteran's preexisting right ear 
hearing loss for VA compensation purposes as indicated on the 
June 1968 pre-induction examination report, along with a 
normal whispered and spoken voice test at service separation.  
The VA examiner stated that a whispered voice test is only a 
gross assessment of hearing and is not frequency specific; it 
can not rule out or identify high frequency hearing loss.  
Overall, the VA examiner concluded that without frequency 
specific information closer to the time of discharge to 
review, he could not determine if the pre-existing hearing 
loss was aggravated by military noise exposure without 
resorting to mere speculation.  (See October 2008 VA 
examination report).  

The Board acknowledges F. A. L. M. D.'s January 2002 opinion, 
wherein he opined, after having evaluated the Veteran's ears 
and hearing, that "[i]t is as likely as not that some of his 
hearing loss may have been related to his military service."  
(See January 2002 report, prepared and submitted by F. A. L., 
M. D.).  The Board points out, however, that Dr. F. A. L. 
failed to address whether the Veteran's preexisting right ear 
hearing loss increased in severity during service.  
As such, the Board must assign limited probative value to Dr. 
F. A. L.'s January 2002 opinion.  

Similarly, and as noted by the Board in its June 2008 remand 
directives, VA opinions, dated in July 2002 and March 2007, 
also failed to address whether the Veteran's preexisting 
right ear hearing loss had increased in severity during 
service.  Thus, these VA opinions are of little, if any, 
probative value regarding the claim for service connection 
for right ear hearing loss. 

The only opinion addressing the question as to whether the 
Veteran's preexisting right ear hearing loss was aggravated 
during military service is that of an October 2008 VA 
examiner, who specifically concluded that he could not 
provide an answer without resorting to speculation.  (See 
October 2008 VA examination report).  

Thus, the Board is of the opinion that there is clear and 
unmistakable evidence establishing that the Veteran's 
preexisting right ear hearing loss did not chronically worsen 
or increase in severity during his period of service.  
Accordingly, the Board finds that the Veteran's preexisting 
right ear hearing loss was not aggravated by service.
Based on the foregoing, the Board finds the Veteran's right 
ear hearing loss clearly and unmistakably existed prior to 
service and that it was not aggravated by service. Thus, the 
presumption of soundness is rebutted.  38 U.S.C.A. § 1111.  
See also VAOPGCPREC 03-2003 (July 16, 2003).  Accordingly, 
the Board concludes that service connection for right ear 
hearing loss is not warranted.

(iii) Left ear hearing loss 

As previously indicated herein, the Veteran's June 1968 pre-
induction examination report demonstrated audiogram findings 
consistent with normal hearing in the left ear.  See, 
38 C.F.R. § 3.385 (2008).  Thus, the Veteran's claim as it 
pertains to his left ear remains one of direct service 
connection, as opposed to aggravation of a preexisting 
disability.  See Crow, supra; 38 C.F.R. § 3.304(b).  

Service treatment records fail to reveal any subjective 
complaints of left ear problems or hearing loss during 
service.  An October 1971 service separation examination 
report reflects that the Veteran's ears were evaluated as 
"normal."  While an audiogram was not performed at 
separation, the Veteran scored 15/15 on the whispered and 
spoken voice test.  In the Notes section of the report, the 
Veteran described his condition as "good" and that his 
physical condition had not changed.  An H1 was profile was 
assigned.  No subjective complaints of hearing loss or ear 
trouble were noted at separation or at any other time 
throughout the Veteran's active duty service

Post-service VA and private medical evidence reflects that 
the Veteran was initially found to have had left ear hearing 
loss for VA compensation purposes during a July 2002 VA 
examination.  (See July 2002 VA examination report).  Thus, 
in the absence of competent evidence of complaints, 
diagnosis, or treatment for left ear hearing loss during 
service or within one year of service separation, the Board 
observes that service connection is not warranted pursuant to 
38 C.F.R. § 3.303(a) or (b). Presumptive service connection 
is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

As noted above, as the Veteran was awarded the Purple Heart 
Medal, a medical indicative of having served in combat, the 
Board finds that it has little reason to doubt the 
credibility of his assertions of exposure to acoustic trauma 
during military service.  As such, exposure to acoustic 
trauma is, therefore, conceded.  38 U.S.C.A. § 1154(a) (West 
2002); 38 C.F.R. § 3.304 (2008).

Nevertheless, the Board finds that the preponderance of the 
evidence is against this claim.  In this regard, the 
competent evidence weighs against a finding that the 
Veteran's current left ear hearing loss for VA compensation 
purposes is related to any acoustic trauma incurred during 
service.

In support of his claim, the Veteran submitted a January 2002 
opinion, prepared by F. A. L., M. D.  Dr. F. A. L. concluded, 
after having evaluated the Veteran's ears and hearing, that 
"[i]t is as likely as not that some of his hearing loss may 
have been related to his military service."  (See January 
2002 report, prepared and submitted by F. A. L., M. D.). 

Evidence against the claim are a July 2002 VA examination 
report and March 2007 addendum.  A review of this evidence 
contains the same VA examiner's opinion that in view of the 
fact that the Veteran had reported a history of rheumatic 
fever and hearing loss prior to service, and with the 
information provided on the Veteran's June 1968 service 
entrance examination, the Veteran's hearing loss is less 
likely as not caused by or a result of his military noise 
exposure.  (See July 2002 VA examination report and March 
2007 opinion).  In his March 2007 opinion, the VA examiner 
specifically pointed to the service separation examination 
report, reflecting that the Veteran, in his own words, had 
separated without a change in his physical condition.  

Pursuant to the Board's June 2008 remand directives, the 
Veteran was examined by VA in October 2008.  A review of the 
report contains the VA examiner's opinion on whether or not 
any pre-existing hearing loss was aggravated by military 
noise exposure.  This opinion, however, is irrelevant as to 
the salient point at hand, which is whether any current left 
ear hearing loss is related to acoustic trauma during 
military service.  (See October 2008 VA examination report).  
Thus, it will not be discussed in any further detail with 
respect to the Board's analysis of the Veteran's claim for 
service connection for left ear hearing loss. 

The credibility and weight attached to medical opinions of 
record are within the province of the Board.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  In assessing the 
probative value of such opinions, the Board should consider 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Also relevant to 
its determination is whether the opinion provided reflects 
the application of reliable principles and methods to 
sufficient facts and data regarding the claimed disability.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Moreover, the mere fact that a physician did not have access 
to the claims file does not, on its own, render the 
etiological opinion provided less probative than one based on 
a claims file review.  Id., slip. op. at 10.

Applying the principles enunciated in the case law set forth 
above, the Board notes that Dr. F. A. L. couched his January 
2002 opinion in an equivocal term--"may."  An unsupported 
opinion noting only that the Veteran's condition "may" be 
related to service or a service-connected condition is 
insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102.  See e.g., Morris v. West, 13 
Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999); Winsett v. 
West, 11 Vet. App. 420, 424 (1998). 

On the contrary, the Board finds that the July 2002 and March 
2007 VA opinions to be more probative than that of Dr. F. A. 
L.  These VA opinions are based on an accurate service and 
post-service noise exposure history.  Furthermore, the 
examiner had the benefit of reviewing the Veteran's claims 
file, including service treatment records.  Finally, his 
nexus opinion includes a rationale that is supported by the 
objective competent evidence of record, namely, service 
treatment records that are wholly devoid of any left ear 
pathology or hearing loss.  As the January 2002 and March 
2007 VA opinions specifically address the issue of a nexus 
between the Veteran's hearing loss and his period of military 
service, the Board will afford these opinions considerable 
probative weight.  See Hayes, supra.  See also Guerrieri, 
supra; Nieves-Rodriguez, supra.

In addition to the probative, negative VA opinions of record, 
the first contemporaneous medical evidence of left ear 
hearing loss for VA compensation purposes was not until July 
2002, several decades after the Veteran's discharge from 
service in October 1971.  (See July 2002 VA examination 
report).  This is more than thirty years following the 
Veteran's separation from service.  This significant lapse in 
time weighs against the Veteran's claim that his current left 
ear hearing loss is related to acoustic trauma sustained 
during his period of active military service.  The Board 
notes that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

(iv) Conclusion

The Board recognizes the Veteran's meritorious service, as 
well as the assertions that he has advanced on behalf of his 
current appeal.  The Veteran, however, can not establish a 
service connection claim on the basis of his assertions 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that symptoms associated with his right and 
left ear hearing loss have continued from discharge up to the 
present day, and are associated with acoustic trauma during 
his period of active military service, these claims turn on a 
medical matter--the relationship between a current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
Veteran's assertions in this matter simply do not constitute 
persuasive evidence in support of his claims for service 
connection for right and left ear hearing loss.

For the foregoing reasons, the claims for service connection 
for right and left ear hearing loss must be denied.  In 
arriving at the decision to deny these claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 1 Vet. App. at 53-56.


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is denied. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


